Citation Nr: 0521543	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a right 
foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In March 2003, the Board found that new and material evidence 
had been presented and reopened the veteran's claim.  Further 
development was directed by the Board but, pursuant to the 
United States Court of Appeals for the Federal Circuit 
decision Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the matter was 
remanded in October 2003.  

The Board notes that a videoconference hearing was held In 
July 2002 and was chaired by a Veterans Law Judge no longer 
employed by the Board.  The veteran was informed of such by a 
February 2005 letter and was requested to indicate whether he 
desired another hearing.  The veteran returned the letter 
signed, and dated February 17, 2005, but did not indicate 
whether he wanted another hearing.  As a result, an April 
2005 letter was sent to the veteran again requesting that he 
indicate whether he wanted another hearing and informing him 
that in the absence of a reply it would be assumed that 
another hearing was not desired.  The veteran did not respond 
to this letter.  


FINDING OF FACT

The veteran does not have a right foot condition related to 
his service.  




CONCLUSION OF LAW

A right foot condition was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records (SMR's), including Naval Reserve records; the 
veteran's assertions, including testimony provided at a July 
2002 Board videoconference hearing; lay statements; Social 
Security Administration (SSA) records; VA treatment records; 
and VA examination reports dated August 1997 and April 2004.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including arthritis, which are subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309(e).  For arthritis, the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's SMR's do show that the veteran dropped a 200 
pound steel door on his right foot on February 11, 1969.  It 
was noted that X-rays at the time were normal.  X-rays taken 
on February 14, 1969 were also noted to be normal.  He was 
returned to duty on February 17, 1969.  The diagnosis was 
contusion, right foot.  The veteran's separation examination 
is negative for a right foot disability.       

A November 20, 1996 VA medical certificate notes that the 
veteran suffered a fracture of the third right metatarsal.  A 
November 20, 1996 VA Consultation Sheet noted that the 
veteran dropped a piece of furniture on his right foot that 
afternoon.  It was stated that X-rays revealed no evidence of 
a fracture, dislocation, or Lisfranc's injury.  The 
impression was right foot contusion.  The November 20, 1996 
VA report of right foot X-rays listed an impression of 
degenerative calcaneal spur.  

An August 1997 VA examination report noted that no medical 
records had been provided.  It was noted that the veteran 
related a history of having had a heavy door fall on his 
right foot while in service and that he reported subsequently 
having problems for years with pain in his right foot and of 
his right ankle feeling weak.  Upon physical examination, it 
was stated that the veteran appeared to have a full range of 
motion of the right knee, right ankle, and right foot.  There 
was no edema of the feet.  An impression of status post 
trauma right foot was listed.  

An April 9, 2001 VA report of bilateral foot X-rays stated 
that views of the right foot showed bony spurring on the 
plantar aspect of the Os calcis.  The joint space of the 
right foot was well maintained.  An April 10, 2001 Request 
for Quotation stated that it was for a UCBL shoe insert for a 
diagnosis of right mid-foot degenerative joint disease.  An 
April 10, 2001 Orthopedic Surgery Clinic Note stated X-ray 
mild degenerative joint disease talonavic and navic 
cuneiform.  The impression listed was mid-foot degenerative 
joint disease, likely post-traumatic.  

Finally, the evidence includes an April 2004 VA examination 
report.  It is evident from the detailed recitation of the 
medical evidence that the examiner reviewed the claims folder 
in conjunction with the examination.  The examiner stated 
that X-rays showed pes planus and calcaneal spur formation 
bilaterally.  He listed an impression of a compressed 
forefoot varus bilaterally with sinus tarsi pain of the 
right.  He further stated that the sinus tarsi pain of the 
right was secondary to the forefoot varus foot condition and 
that the severe pes plantar valgus was "secondary to the 
compensated forefoot varus bilaterally."  In regard to any 
current right foot disability being related to the injury 
sustained in service, the examiner stated "[t]he sinus tarsi 
pain is most likely due to his foot type as a forefoot varus 
bilaterally, which is unrelated to the injury he sustained in 
February 1969."  He further stated that the veteran did 
"have some foot symptoms associated with the pes plantar 
valgus bilaterally, but is not related to the injury that he 
sustained in the military."  In an addendum dated April 27, 
2004, the examiner stated "I would like to note that there 
is no clinical evidence of degenerative joint disease of the 
metatarsal joint of the right foot," stating further that 
there was also no radiographic evidence of degenerative joint 
disease of the right foot.  A CT scan was ordered.  The 
examiner opined that if there was some degenerative joint 
disease of the metatarsal, such as the talonavicular and 
navicular cuneiform, that this might be due to his pes 
plantar valgus deformity.  He then stated that if there was 
degenerative joint disease bilaterally that it was more 
likely related to his pes plantar valgus.  However, the 
examiner indicated that if there was unilateral degenerative 
joint disease of the right talonavicular and navicular 
cuneiform that it might be due to his injury.  The examiner 
stressed, though, that "as of now without the CT scan and 
normal [X]-rays revealing no degenerative joint disease of 
the metatarsal joint, the [veteran] does not have 
degenerative joint disease of the metatarsal joint of the 
right [foot]."  A May 14, 2004 addendum noted that the CT 
scan revealed no degenerative joint disease in the mid-tarsal 
area.  It was again stated that there were no arthritic 
changes noted.  The examiner concluded that he believed the 
veteran's symptoms were "likely due to his pes planus 
valgus."

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The first post-service medical evidence of treatment for a 
right foot condition is not until November 20, 1996, and this 
was to the veteran having dropped a piece of furniture on his 
right foot that afternoon.  This lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no competent 
medical opinion of record relating a right foot condition to 
his service.  On the contrary, as noted above, the examiner 
in the April 2004 VA examination report concluded that the 
there was not degenerative joint disease of the right foot 
and that the veteran's symptoms were "likely due to his pes 
planus valgus."  The Board notes that the November 20, 1996 
VA report of right foot X-rays listed an impression of 
degenerative calcaneal spur.  In this regard, the RO's 
October 1997 rating decision denied service connection for 
"calcaneal spur, right foot," and that issue is not before 
the Board.  Accordingly, the veteran's claim must be denied.  

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between a right foot condition and his 
military service.  

The Board has considered the veteran's assertions that he 
suffers from a right foot condition that should be service-
connected.  His statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
  
II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, May 2001 and March 2004 letters 
informed the veteran of what the evidence must show in order 
to establish entitlement to service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the May 2001 letter informed the veteran that VA would 
make reasonable efforts to help him get such things as 
medical records, employment records, or records from other 
federal agencies.  The March 2004 letter stated that VA was 
responsible for getting relevant records from any federal 
agency, including military records, VA medical records, or 
records from the Social Security Administration.  The letter 
further stated that VA would make reasonable efforts to get 
relevant records not held by a federal agency, to include 
records from state or local governments, private doctors and 
hospitals, or current or former employers.  Also, the March 
2004 letter stated that VA would assist the veteran by 
providing a medical examination or obtaining a medical 
opinion if such opinion or examination was necessary to make 
a decision on his claim.  

In addition, the July 2004 supplemental statement of the case 
(SSOC) reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the March 2004 VCAA notice letter sent to the veteran 
did specifically request that the veteran send VA any medical 
reports in his possession.  Moreover, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  For 
instance, the July 2004 SSOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notices, combined with 
the July 2004 SSOC, clearly comply with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board also notes that the veteran's SSA records have been 
requested and obtained.  In addition, VA treatment records 
have also been obtained and the veteran was afforded a VA 
examination in April 2004.   

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for residuals of a right foot disability 
is denied.    



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


